Title: To James Madison from Louis-André Pichon, 9 December 1801 (Abstract)
From: Pichon, Louis-André
To: Madison, James


9 December 1801, Georgetown. Encloses two lists of French vessels taken prize by U.S. ships and in the process of being returned by the U.S. according to the provisions of the Convention of 1800. These lists include the only cases of this kind that have as yet come to his attention either from statements in district court registers or from his correspondence with French officials. The first list includes vessels belonging to individuals and condemned after the date of the convention. The Peggy and the Deux Anges were condemned earlier, but those decisions have been appealed and come under the terms of the treaty. The second table is a copy of that sent by Guadeloupe officials on his arrival and includes every French ship on the Guadeloupe station taken by the U.S. Agrees that the Insurgente claim ought to be set aside, provided France approves the reasons on the basis of the law of nations, which appears to release the U.S. from its treaty obligations. Requests JM to submit this letter to the president and have him make the necessary recommendations to Congress so that the U.S. can execute this part of the treaty as France has.
 

   RC and enclosures (DNA: RG 59, NFL, France, vol. 1); Tr (AAE: Political Correspondence, U.S., 53:506–7). RC 4 pp.; in French; in a clerk’s hand, signed by Pichon; docketed by Wagner as received 14 Dec. Enclosures are a list of French merchantmen and privateers seized by the U.S. that were to be returned under the terms of the Convention of 1800 (1 p.; in French), a list of French naval vessels seized by the U.S. and to be returned (1 p.; in French), and an extract of the circuit court decision at Boston affirming the condemnation of the Deux Anges (1 p.). First and second enclosures docketed by Wagner as received in Pichon’s letter of 18 Frimaire an X.


   On 21 Dec. 1801 the Supreme Court ordered the Peggy restored to its French owner, reversing its own decision of 23 Sept. 1800 upholding the original condemnation in the Connecticut courts (1 CranchWilliam Cranch, Reports of Cases Argued and Decided in the Supreme Court of the United States (9 vols.; Washington, 1804–17). 107–8; Adrienne Siegel, The Marshall Court, 1801–1835, vol. 2 of The Supreme Court in American Life, ed. George Lankevich [New York, 1987], p. 6).


   See PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:400 n. 7.

